UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8529



MERRILL E. FIELDS,

                                             Petitioner - Appellant,

          versus

WILLIAM SMITH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-95-2864-H)


Submitted:   April 15, 1996                    Decided:   May 2, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Merrill E. Fields, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Richard Bruce Rosenblatt, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Fields v. Smith, No. CA-95-2864-H (D. Md. Nov. 28, 1995). We deny
Appellant's motion to appoint counsel and dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2